CARI A. COHORN (State Bar No. 249056)
COHORN LAW
101 California Street, Suite 2710
San Francisco, California 94111
Telephone: (415) 993-9005
Fax:        (415) 365-9650
Email: cohorn@cohornlaw.com

Attorneys for Plaintiffs/Counterdefendants


ERIK M. MCLAIN (State Bar No. 219008)
MCLAIN PC
114 Pacifica Ste. 470
Irvine, CA 92618
Telephone: (949) 500-2818
Email: em@mclainfirm.com

DENNIS PAUL PELOWSKI (State Br No. 153844)
PELOWSKI LAW OFFICE
660 North Second St., Ste. 404
Minneapolis, MN 55401
Telephone: (612) 387-8124
Email: pelowskilawminneapolis@gmail.com

Attorneys for Defendant and Counter-Claimant

                            UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA



 ‘A’ RECORDINGS LTD, a UK Private              Case No: 3:17-cv-06442-LB
 Limited Company, and ANTON
 NEWCOMBE, an individual doing                 JOINT CASE MANAGEMENT
 business as BRIAN JONESTOWN                   PROPOSAL; [PROPOSED] ORDER
 MASSACRE,


                        Plaintiffs,             Date:        November 14, 2019
                                                Time:        10:00 a.m.
         v.                                     Judge:       Hon. Laurel Beeler
                                                Courtroom:   B, 15th Floor
 MATT HOLLYWOOD, an individual,

                        Defendant.


        And Related Cross-Action.



                  JOINT CASE MANAGEMENT PROPOSAL; [PROPOSED] ORDER
                ‘A’ RECORDINGS LTD. V. HOLLYWOOD, Case No. 3:17-cv-06442-LB
       Pursuant to the Court’s notice dated October 23, 2019 (see ECF No. 102),
Plaintiffs/Counterdefendants ‘a’ Recordings, Ltd. and Anton Newcombe, together with
Defendant/Counterclaimant Matt Hollywood (collectively, the “Parties”), submit the following
joint proposal for resolving their dispute concerning the a material term of the Parties’ agreement
entered into at the settlement conference held August 26, 2019.
       As the Court knows, the Parties have been unable to resolve a dispute over the proper
interpretation of a term of their agreement and wish the court to resolve the issue. The Parties
propose that each side submit a confidential letter brief of no more than five pages addressing
only the disputed issue via email to Magistrate Judge Beeler within five court days of the Court’s
entry of an order setting forth the procedures to be followed.
       Plaintiffs request that each side have an opportunity to briefly respond to the other side’s
letter brief. Specifically, Plaintiffs request that each side be permitted to submit, within three
court days of the initial briefs, a second letter brief of no more than three pages.
       Defendant’s view is that any rebuttal needlessly extends the process beyond what is
reasonably required for Magistrate Beeler to render a decision, and prefers that the Court decline
to allow any rebuttal.
       The Parties agree that the issue is appropriate for decision on the papers before the Court
and Magistrate Judge Beeler’s recollection, if any, of the handling of the disputed issue at the
settlement conference. No hearing is necessary.
       The Parties further agree that all proceedings on this matter should be off the record
and/or sealed to preserve the confidentiality of the Parties’ settlement agreement.

Dated: November 7, 2019                        COHORN LAW
                                               By: Cari A. Cohorn
                                                    Cari A. Cohorn
                                               Attorneys for Plaintiffs/Counter-Defendants

Dated: November 7, 2019                        MCLAIN LAW FIRM, P.C.
                                               By: Erik M. McLain
                                                    Erik M. McLain
                                               Attorney for Defendant/Counter-Complainant
                    JOINT CASE MANAGEMENT PROPOSAL; [PROPOSED] ORDER
                  ‘A’ RECORDINGS LTD. V. HOLLYWOOD, Case No. 3:17-cv-06442-LB

                                                  1
                                     [PROPOSED] ORDER


       Having reviewed and considered the Joint Case Management Proposal filed by
Plaintiffs/Counterdefendants ‘a’ Recordings Ltd. and Anton Newcombe and
Defendant/Counterclaimant Matt Hollywood, and good cause appearing, the Court orders as
follows:
       1.      Each side shall submit a confidential letter brief of no more than five pages
addressing only the disputed issue of interpretation of a term of their settlement agreement via
email to Magistrate Judge Beeler and opposing counsel on or before November 14   __. The court will decide
if any further briefing is needed.
        [2.     Each side may submit a letter brief of no more than three pages, responding to the
other side’s opening letter brief, on or before November __.]
       3.      No hearing or further proceedings on this issue will be held. The issue will be
decided on the papers before the Court and Magistrate Judge Beeler’s recollection, if any, of the
handling of the disputed issue at the settlement conference.
       4.      All proceedings on this matter shall be conducted off the record and/or sealed to
preserve the confidentiality of the Parties’ settlement agreement.



IT IS SO ORDERED.


         November 8, 2019
DATED: _________________________             _______________________________________
                                             Hon. Laurel Beeler
                                             United States Magistrate Judge
                   




                   JOINT CASE MANAGEMENT PROPOSAL; [PROPOSED] ORDER
                 ‘A’ RECORDINGS LTD. V. HOLLYWOOD, Case No. 3:17-cv-06442-LB

                                                 2
                                    FILER’S ATTESTATION

       Pursuant to Civil Local Rule 5-1(i)(3) of the United States District Court for the Northern

District of California, the undersigned hereby attests that all other signatories listed above, and

on whose behalf this filing is submitted, concur in the filing’s content and authorized this filing

on November 7, 2019.


                                                              By: Cari A. Cohorn
                                                                  Cari A. Cohorn
                                                              Attorneys for Plaintiffs/Counter-
                                                              Defendants




                   JOINT CASE MANAGEMENT PROPOSAL; [PROPOSED] ORDER
                 ‘A’ RECORDINGS LTD. V. HOLLYWOOD, Case No. 3:17-cv-06442-LB

                                                  3
